Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
       Allowable Subject Matter
The Applicant has canceled claims 11-15 and added new claims 16-20.
Claims 1-10 and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 6 and 16, the present invention from the present application discloses a server in which “ an identification unit configured to, in a case where a voice control device is given a print instruction by voice, identify image data to be printed based on voice data output from the voice control device, and a call unit configured to, based on user information identified based on the voice data output from the voice control device, call a print setting associated with the identified user information” which is allowable in combination with the other claimed limitations.
The closest prior art such as Yoshimura (US P. No. 2018/0285037) and Yokoyama (US P. No. 2020/0267268), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Yoshimura (US P. No. 2018/0285037) discloses The user who desires to print an image of image data uploaded to the image storage server receives a sent email of image data of a user identification information image to be used as user identification information, connects a mobile phone storing the image data to a connection terminal of the print terminal, follows instructions from the image/voice instruction part of the print terminal to specify the user identification information image, and inputs the image data again to load the image data in the image reader.
	Yokoyama (US P. No. 2020/0267268) discloses the printing system includes an MFP, which includes an image forming apparatus, and a voice recognition server. The MFP and the voice recognition server are connected via a communication network.
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 11, 2020
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672